Case: 19-11910    Date Filed: 02/04/2020   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11910
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:19-cv-00971-AT



DANIEL P. HARGROVE,

                                                              Plaintiff-Appellant,

                                         versus

C. CAPELA,
#6022; Atlanta Police Department Inc.,
ERIKA SHIELDS,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (February 4, 2020)

Before WILLIAM PRYOR, LAGOA and HULL, Circuit Judges.

PER CURIAM:
               Case: 19-11910     Date Filed: 02/04/2020   Page: 2 of 2


      Daniel Hargrove appeals pro se the dismissal without prejudice of his

complaint for failure to comply with an order to submit an amended application to

proceed in forma pauperis or to pay a filing fee. See Fed. R. Civ. P. 41. Hargrove

disregarded a warning that his failure to comply with the order would result in the

dismissal of his complaint, and he failed to object to a magistrate judge’s

recommendation to dismiss. On appeal, Hargrove has abandoned any challenge to

the dismissal by failing to identify an error by the district court. See Hamilton v.

Southland Christian Sch., Inc., 680 F.3d 1316, 1318–19 (11th Cir. 2012). Instead,

he demands that we enter judgment in his favor. Because Hargrove fails to explain

how the district court abused its discretion when it dismissed his complaint without

prejudice, see Dynes v. Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th

Cir. 1983), we affirm.

      AFFIRMED.




                                           2